Exhibit ELBIT IMAGING LTD. ANNOUNCES AWARD OFFIRST EVER MAJOR CASINO LICENSE TO THE CONSORTIUM DEVELOPING A LEISURE AND ENTERTAINMENT MEGA-RESORT IN HUNGARY Tel Aviv, Israel, May 27, 2008, Elbit Imaging Ltd. (the “Company”) (NASDAQ: EMITF), today announced that its subsidiary, Plaza Centers N.V. (LSE : PLAZ, WSE: PLZ/PLAZACNTR) (“Plaza”), has announced today that the Consortium formed by the shareholders of Dream Island (in which Plaza holds a 30% stake), has won, via a competitive tender, the first ever major casino license to be awarded in Hungary for its planned entertainment and mixed use Dream Island to be developed in central Budapest at an anticipated investment of circa €1.5 billion. The Consortium is comprised of Plaza, CP Holdings Ltd. (a member of the group of companies controlled by Sir Bernard Schrier and the owner of the Danubius group of hotels, with a 30% direct interest), MKB Bank (a leading Hungarian commercial bank which is a subsidiary of the German Bayerische Landesbank, with a30% indirect interest), and a company controlled by the managing director of the Consortium (10% direct interest). The granting of this license will enable the Consortium to commence construction of this major mixed use project, totaling over 350,000 sqm of gross built area. It is intended that the scheme will include approximately 3,000 hotel rooms in several hotels of different categories as well as approximately 1,000 leisure apartments, a convention centre accommodating 3,500 delegates, a 1,500 seat opera house, a 3,500 seat multi-purpose theatre, a marina with an anchorage for 300 vessels, a shopping and entertainment centre including a prestigious ‘Designer Avenue’, a Roman cultural museum, and parking facilities for approximately 5,500 vehicles, as well as the casino of 40,000 sqm. The project is located on the southern end of Obuda Island in the Danube River in central Budapest. The exclusive casino license has been granted for 20 years from the date of opening of the casino, with a ten year extension option, during which time no further major casino licenses will be granted by the Hungarian government in the area of Budapest. It is anticipated that the casino will have over 200 gaming tables and over 4,000 slot machines, and is expected to be the largest and most prestigious destination of its kind in Europe, where currently no other resort and leisure facility of this magnitude exists. Mordechay Zisser, Chairman of the Board of Directors of the Company, commented: “This is a very significant development for Elbit Imaging, a company which I am very proud to say performs and delivers according to it’s strategic planning and vision. The award of this Casino License to the Dream Island Consortium will enable Plaza and its partners to develop the largest Leisure and Entertainment Center in Europe, such as Las Vegas, Macau and Singapore, and to provide the 350 million residents of the European Continent with a great solution for the leisure needs without traveling long distance to similar centers. This mega-project is a continuance of the Arena Shopping and Entertainment Center in
